Case 6:17-cv-01365-MJJ-PJH Document 33 Filed 11/23/18 Page 1 of 2 PageID #: 144



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

 WILLIAM PIERCE,                                        *    CIVIL ACTION NO. 17-1365
                                                        *
                       Plaintiff,                       *    JUDGE: UNDESIGNATED
                                                        *
 VS.                                                    *    MAGISTRATE JUDGE: HANNA
                                                        *
 SHERIFF LOUIS M. ACKAL, et al.,                        *
                                                        *
                       Defendants.                      *
                                                        *
 *****************************                          *

                       PLAINTIFF WILLIAM PIERCE’S
           MOTION FOR PARTIAL SUMMARY JUDGMENT ON LIABILITY

               In accordance with Rule 56 of the Federal Rules of Civil Procedure, Plaintiff

 William Pierce moves for partial summary judgment as to liability.           As discussed in the

 accompanying memorandum in support, the undisputed material facts demonstrate that

 Defendants' actions violated the Americans with Disabilities Act.

               The attached summary judgment evidence demonstrates that after Pierce applied to

 become a deputy sheriff for the Iberia Parish Sheriff's Office, Defendants discriminated against

 him on the basis of his status as a person living with HIV. Pierce completed IPSO's background

 check   and    interview   process,   and   he   was       approved   for   hire   subject    to     a

 pre-employment medical examination. Pierce revealed his HIV-positive status during the

 examination, and the medical examiners opined that he could safely serve as a deputy sheriff. Two

 days after receiving the medical examination results, which informed IPSO of Pierce's HIV status,

 the Defendants sent a rejection letter to Pierce.    Defendants cannot articulate a legitimate,

 nondiscriminatory reason for refusing to hire Pierce, and the Court should thus enter a partial

 summary judgment as to liability.



                                                                                              1259871v.1
Case 6:17-cv-01365-MJJ-PJH Document 33 Filed 11/23/18 Page 2 of 2 PageID #: 145



                WHEREFORE, Plaintiff William Pierce prays that the Court grant summary

 judgment in his favor as to the liability of the Defendants, leaving only the appropriate remedies

 and damages to be decided.

 Dated: November 23, 2018                Respectfully submitted,

                                         /s/ J. Dalton Courson             ___
                                         J. Dalton Courson, La. Bar No. 28542
                                              dcourson@stonepigman.com
                                         STONE PIGMAN WALTHER WITTMANN L.L.C.
                                         909 Poydras Street, Suite 3150
                                         New Orleans, Louisiana 70112
                                         Telephone: (504) 581-3200
                                         Facsimile: (504) 581-3361

                                         Scott A. Schoettes, admitted pro hac vice
                                             sschoettes@lambdalegal.org
                                         LAMBDA LEGAL DEFENSE AND EDUCATION
                                         FUND, INC.
                                         105 W. Adams, Suite 2600
                                         Chicago, IL 60603
                                         Telephone: (312) 663-4413
                                         Facsimile: (312) 663-4307

                                         Anthony C. Pinggera, admitted pro hac vice
                                             apinggera@lambdalegal.org
                                         LAMBDA LEGAL DEFENSE AND EDUCATION
                                         FUND, INC.
                                         4221 Wilshire Blvd., Suite 280
                                         Los Angeles, CA 90010
                                         Telephone: (213) 382-7600
                                         Facsimile: (213) 351-6050
                                         COUNSEL FOR WILLIAM PIERCE, PLAINTIFF

                                     CERTIFICATE

                I hereby certify that a copy of the above and foregoing Motion for Partial Summary

 Judgment on Liability has been served upon all counsel of record by CM/ECF filing, this 23rd day

 of November, 2018.

                                          /s/ J. Dalton Courson




                                                                                            1259871v.1
